THE THIRTEENTH COURT OF APPEALS

                                    13-21-00134-CV


                     MARLENE VASQUEZ GARCIA
                                 v.
 WAGON CITY SOUTH, INC., BETTY SOLBERG, DALE WHITZEL, DON WILLIAMS,
      GLORIA SMITH, SHERRIE SCHEFFERT, AND SHERWIN WILCOX


                                   On Appeal from the
                     206th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-0136-19-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellees.

      We further order this decision certified below for observance.

October 20, 2022